DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicants' preliminary amendment filed June 25, 2019 has been received and entered. Claims 1-12 have been amended. Claims 1-12 are and under instant consideration.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of PCT Patent Application Serial No. EP2018/050084 filed on January 2, 2018; and the European Patent Application Serial No. EP16207023.9, filed on December 27, 2016.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




	Claim(s) 1-2, and 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Liu et al. (Journal of Materals Science & Technology 31, 2015, 733-243).
	The claims recite a stent of biodegradable magnesium alloy having an inorganic coating comprising magnesium fluoride and having an organic coating, wherein the magnesium alloy contains at least 80% by weight magnesium, and wherein the inorganic coating covers the stent and the organic coating covers the inorganic coating.
	Regarding claims 1, 2, 11, and 12, Liu discloses a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of polydopamine (abstract) wherein the magnesium alloy comprises Mg-2Zn-0.5Y-0.5Nd (734 column 1, paragraph 1 of  section 2.1)

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 2-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Journal of Materials Science & Technology 31, 2015, 733-243) as being as applied to claim 1, and further in view of Weber et al. (Pub. No.: US 2010/0145436; Pub. Date: Jun. 10, 2010) and Wang et al. (Russian Journal of Non-Ferrous Metals Vol. 57, No. 4 381-388 2016).

	However in the same field of endeavor of biodegradable coated implants including a stent ([0007], [0009] [0022]), Weber discloses, wherein the implant  comprises multiple coating layers [0014] including a bioerodable polymeric coating comprising  poly-caprolactone, poly( lactide~ co-glycolide),or  poly( lactide) ([0013] and [0011]) and a non-bioerodible MgF2 coating [0018], wherein the thickness of the thickness of the bioerodible polymeric coating is between 0.1um to 100um and the thickness of the nonbioerodible coating is between 0.5 to 50 um [0050].  The thickness range of Weber overlaps the instantly claimed ranges and the ratio of thickness of each coating layer. 

	Regarding claim 7, Weber discloses wherein the protective coating, which includes an organic polymer layer completely encapsulates the bioerodible body [0041], as the coating completely encapsulates the implant body it would read on the organic coating having no micropores, holes, openings or channels.

	Regarding claims 8-9, Weber discloses wherein the organic coating comprises paclitaxel [0021]

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu et al. and Weber et al. for the bioerodable polymeric coating of the implant to comprise  poly-caprolactone, poly( lactide~ co-glycolide),or  poly( lactide) ([0013] and [0011]) as disclosed by Weber as a matter of combining prior art elements according to known methods to yield predictable results, for a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of organic polymer (abstract) as disclosed by Liu, as instantly claimed, with a reasonable expectation of success, at the time of filing. One of ordinary skill in the art would be motivated to do so poly lactide coated onto MgF2 seals the pores and flaws and reinforces the MgF2 layer and provides for enchased adhesion and anticorrosion properties (abstract) as evidenced by the teachings of Wang. One who would have practiced the invention would have had a reasonable expectation of success because Liu had already disclosed a biodegradable magnesium alloy stent with coatings including a MgF2 coating and a biodegradable organic coating while Weber provided guidance with respect to the organic coating to comprise poly lacitde.  It would only require routine experimentation to modify the implant of Liu for the organic coating to include poly lactide as required by the claimed invention.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Journal of Materals Science & Technology 31, 2015, 733-243 as being as applied to claim 1, and further in view of Stekker et al. (Pub. No.: US 2014/0199365; Pub. Date: Ju. 17, 2014).  
	Regarding claim 10 Liu et al. remains as applied to claim 1.  While Liu discloses a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of polydopamine (abstract) wherein the magnesium alloy comprises Mg-2Zn-0.5Y-0.5Nd (734 column 1, paragraph 1 of  section 2.1), Liu fails to disclose wherein magnesium alloy comprises dysprosium.
	However in the same field of endeavor of degradable stents made of magnesium alloy   (abstract), Stekker discloses  wherein the  stent comprises at least 81% weight magnesium and 5 to 25.5 %wt  dysprosium (abstract, [0018], and [0025]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu. and Stekker et al. for a biodegradable implant comprising a magnesium alloy comprising of at least 81% w/w of magnesium  and 5 to 25.5 %wt  dysprosium (abstract, [0018], and [0025]. as disclosed by Stekker as a matter of combining prior art elements according to known methods to yield predictable results, for a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of polydopamine (abstract) as disclosed by Liu, as instantly claimed, with a reasonable expectation of success, at the time of filing. One of ordinary skill in the art would be motivated to do so as biodegradable metal scaffold for medical implants with magnesium and dysprosium have advantageous corrosion behavior, desire absorption kinetics, and mechanical 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617